*1419Appeal from an order of the Erie County Court (Shirley Trout-man, J.), entered May 8, 2006 in an action for, inter alia, replevin and conversion. The order reversed a judgment (denominated order) of the Buffalo City Court (E. Jeannette Ogden, J.), dated March 24, 2005, which granted the motion of defendant David Dale for summary judgment on his first counterclaim and remitted the matter to Buffalo City Court for further proceedings.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in the decision at County Court. Present— Hurlbutt, J.P., Centra, Lunn, Fahey and Pine, JJ.